               Case 7:20-cv-06216-PMH Document 28 Filed 08/28/20 Page 1 of 3
                                                                                            Holly R. Holecek, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Partner
Moving Forward. Staying Ahead.®                                                                p: 516.826.6500 x225
                                                                                              hrh@lhmlawfirm.com

                                                      August 28, 2020
  Honorable Philip M. Halpern
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

            461 7th Avenue Market, Inc. v. Delshah 461 Seventh Avenue, LLC, et al.
            Case No.: 7:20-cv-06216-PMH

  Dear Judge Halpern:

         On behalf of Marianne T. O’Toole, the Chapter 7 Trustee (“Trustee”) of the estate of 461 7th
  Avenue Market, Inc. (“Debtor”), we write in accordance with the Court’s Order dated August 26,
  2020 scheduling a conference to discuss the application by the former debtor-in-possession
  (hereinafter, “Former DIP”) for an Order to Show Cause [ECF Nos. 25, 26, 27] (hereinafter,
  “Application”).

  I.      Background
          There can be no dispute that Debtor and its landlord, Delshah 461 Seventh Avenue LLC
  (“Landlord”), have been enmeshed in litigation since at least January 2017. By motion dated June
  12, 2020, Landlord moved to dismiss Debtor’s case or convert Debtor’s case to one under Chapter
  11 of the Bankruptcy Code and, alternatively, to compel rejection of the lease (“Landlord Motion”).
  See Bankr. ECF No. 168. The Landlord Motion was noticed for hearing on July 9, 2020, see Bankr.
  ECF No. 168-7, with objections to be filed by July 2, 2020, see id. Debtor opposed the Landlord
  Motion (“Debtor Objection”). See Bankr. ECF Nos. 173, 174. Landlord replied to Debtor’s
  Objection. See Bankr. ECF Nos. 177, 178.

           Following a hearing conducted on July 9, 2020, the Bankruptcy Court entered an Order on
  July 15, 2020 that, inter alia, converted Debtor’s case to one under Chapter 7 of the Bankruptcy
  Code. See Bankr. ECF No. 183 (“Conversion Order”). On July 16, 2020, the Office of the United
  States Trustee appointed Marianne T. O’Toole as Interim Trustee for Debtor’s estate, see Bankr.
  ECF No. 185, and the Trustee has since become the permanent Chapter 7 Trustee of Debtor’s estate.
  Thereafter, the Bankruptcy Court denied Debtor’s motion for reconsideration. See Bankr. ECF No.
  191 (“Reconsideration Order”). On June 22, 2020, a combined notice of appeal of the Conversion
  Order and the Reconsideration Order was filed behalf of the Former DIP. See Bankr. ECF No. 192.

  II.       Former DIP’s Application
            Former DIP now seeks: (i) a preliminary injunction; (ii) a stay pending appeal; (iii) to be
  reinstated as the Chapter 11 debtor-in-possession; and (iv) to operate the deli/market notwithstanding
  the conversion of Debtor’s case to Chapter 7 and appointment of the Trustee.

           A. Former DIP Does Not Have Standing to Pursue the Appeal
           Upon conversion of the case to Chapter 7, an estate was created over which the Trustee has
  sole control. See 11 U.S.C. § 541(a)(1) (bankruptcy estate includes “all legal or equitable interests of




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
           Case 7:20-cv-06216-PMH Document 28 Filed 08/28/20 Page 2 of 3

 LAMONICA HERBST & MANISCALCO, LLP

the debtor in property as of the commencement of the case”); 11 U.S.C. § 323(a) (“trustee in a case
under this title is the representative of the estate”). The Trustee’s control extends to the power to
prosecute legal claims on behalf of Debtor. See Fed. R. Bankr. P. 6009 (“the trustee or debtor in
possession may prosecute or may enter an appearance and defend any pending action or proceeding
by or against the debtor, or commence and prosecute any action or proceeding in behalf of the estate
before any tribunal”).

         In Quest Ventures, Ltd. v. IPA Mgmt. IV, LLC, No. 17-CV-4026 (JMA), 2018 U.S. Dist.
LEXIS 25225 (E.D.N.Y. Feb. 15, 2018), the United States District Court for the Eastern of New
York granted a Chapter 7 trustee’s motion to dismiss a debtor’s appeal of an order converting its
case from one under Chapter 11 to one under Chapter 7. The Quest Ventures Court noted that the
debtor’s “management could have appealed the Conversion Order in their own right, as persons
aggrieved, if they could demonstrate that they have been injured peculiarly.” Id. at * 7 (internal
quotations omitted). Having failed to do so, the Quest Ventures Court held that they could not now
“usurp the corporation’s right to appeal, which may be exercised by the trustee alone.” Id. (emphasis
in original) (internal quotations omitted). See also VR King Constr., LLC v. Y2 Yoga Cotswold,
LLC, No. 3:19-cv-472-GCM, 2020 U.S. Dist LEXIS 114404 (W.D. N.C. June 30, 2020) (dismissing
appeal of conversion order by debtor – who also sought reconsideration of order converting its case
– because debtor lacked standing to pursue appeal). Here, the appellant is the Former DIP and not its
owners or management. See, e.g., ECF No. 1 (notice of appeal filed by Former DIP not its owners).
Only the Trustee may act for the Debtor. Separately, notwithstanding the post hoc changes to the
caption, management has not and cannot now file a timely appeal.

           B. Former DIP Cannot Meet Its Burden of Proof for a Stay Pending Appeal
           Assuming, arguendo, Former DIP has standing to pursue this appeal, Former DIP has not
met its burden of proof for a stay pending appeal. When determining whether to grant a stay pending
appeal, the following factors are considered: “(1) whether the stay applicant has made a strong
showing that [it] is likely to succeed on the merits; (2) whether the applicant will be irreparably
injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties
interested in the proceeding; and (4) where the public interest lies.” Nken v. Holder, 556 U.S. 418,
434 (2009). “The burden is on the moving party to establish these elements.” In re New York
Skyline, Inc., 520 B.R. 1, 5 (Bankr. S.D.N.Y. 2014). “A stay of a judgment pending an appeal is an
exercise of judicial discretion and is not a matter of right, even if irreparable injury might otherwise
result.” Id.

         1.      Former DIP is not likely to succeed on the merits of this Appeal because it cannot
demonstrate that the Bankruptcy Court abused its discretion in either converting the case or denying
reconsideration its discretion. See Lynch v. Vaccaro (In re Lynch), 795 F. App'x 57, 59 (2d Cir.
2020) (“order converting a bankruptcy case for cause is reviewed for abuse of discretion”); Rafter v.
Liddle, 288 F. App'x 768, 769 (2d Cir. 2008) (denial of a reconsideration motion is reviewed for
abuse of discretion). The record below reflects that Debtor was provided with notice and an adequate
hearing and that Debtor (by counsel) opposed the Landlord Motion. See Bankr. ECF Nos. 168, 173-
74. The Bankruptcy Court exercised its discretion and properly applied section 1112(b) of the
Bankruptcy Code to convert Debtor’s Chapter 11 case to one under Chapter 7.

         Local Bankruptcy Rule 9014-2 did not require the Bankruptcy Court to conduct a second
hearing. See also Lynch, 795 F. App’x at 59 (“a full evidentiary hearing is not required as long as the
record permits the bankruptcy court to ‘draw the necessary inferences’ to determine cause”). In fact,
the Bankruptcy Court could have converted Debtor’s case “sua sponte ‘[as] necessary or appropriate

     3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
           Case 7:20-cv-06216-PMH Document 28 Filed 08/28/20 Page 3 of 3

 LAMONICA HERBST & MANISCALCO, LLP

to enforce or implement court orders or rules, or to prevent an abuse of process.’” Lynch, 795 F.
App’x at 59 (citing 11 U.S.C. §105).

          2.     Former DIP’s argument that it will be irreparably injured absent a stay is
unpersuasive. As an initial matter, Former DIP waited almost a month from the date of conversion to
even seek a stay. The Debtor was not operating when the Trustee was appointed on July 16. And,
there have been no business operations since at least July 15. Debtor was not able to reorganize after
nearly 2.5 years in Chapter 11 and, as such, it is entirely speculative to assert Former DIP would be
able to confirm a plan were its case reconverted. See In re Derivium Capital, LLC, No. 05-15042-
JW, 2006 Bankr. LEXIS 4181, at *11 (Bankr. D.S.C. Jan. 20, 2006) (finding no irreparable harm
where debtor wanted to pursue litigation to reorganize). In any event, there can be no irreparable
injury where money damages are adequate compensation. Pisarri v. Town Sports Int'l, LLC, 758 F.
App'x 188, 190 (2d Cir. 2019) (citing Jackson Dairy, Inc. v. H. P. Hood & Sons, Inc., 596 F.2d 70
(2d Cir. 1979)).

          3.     A stay will substantially injure the other parties to the Debtor’s case including the
creditors, Landlord and the Trustee. Administrative fees and expenses (i.e., insurance, security for
the premises, etc.) and other potential liabilities would accrue. Delay is not in the best interests of
Debtor’s creditors.

         4.      While Former DIP complains that Landlord has been less than virtuous and has
caused financial harm to Mr. Park individually, Former DIP fails to articulate a public interest
favoring a stay. Public interest is best served by the public policy of ensuring a just and speedy
resolution of bankruptcy cases. See, e.g., In re Nichols, No. 4:18-bk-09638-BMW, 2020 Bankr.
LEXIS 477, at *12 (Bankr. D. Ariz. Feb. 21, 2020).

         The Trustee notes that Former DIP has not proffered a bond or other security necessary to
ensure payment of costs on appeal.

         C. Former DIP Cannot be Reinstated as a Debtor-in-Possession Pending Appeal
         Former DIP does not merely seek to maintain the status quo. Instead, while the appeal is
pending, Former DIP seeks to have its case reconverted, to have it restored to its status as a debtor-
in-possession, and authority to resume business operations, notwithstanding the appointment of a
Chapter 7 trustee. Stated differently, Former DIP seeks to treat the Conversion Order as reversed
during the pendency of this appeal. Former DIP cites no statute or case to support this extraordinary
proposition and the Trustee is not aware of any such authority. Moreover, due to intervening actions
and Orders, this appeal may already be equitably moot.

        Finally, we note that Trustee’s counsel endeavored to discuss the proposed stipulation with
Former DIP’s counsel but never received a return call or email.

        In accordance with the Court’s August 26, 2020 Order, the foregoing is intended as an
overview of the issues presented by the Application. The Trustee reserves all of her rights and an
opportunity to fully brief the issues. Thank you for your consideration.

                                                  Respectfully submitted,
                                                  s/ Holly R. Holecek
                                                  Holly R. Holecek


     3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
